Citation Nr: 1625288	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, type II.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3. Entitlement to a rating in excess of 20 percent for residuals fracture of left femur with 1-inch shortening and lateral bowing. 

4. Entitlement to a rating in excess of 50 percent for varicose veins with thrombophlebitis left leg and thigh post-operative. 

5. Entitlement to total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from March 1972 to April 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a hearing before the undersigned Veterans' Law Judge in February 2016.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for diabetes mellitus, increased ratings for varicose veins, residuals fracture of left femur and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied a service connection claim for diabetes mellitus, type II.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2. The evidence added to the record since the September 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The September 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a September 2007 rating decision, the RO denied service connection for diabetes on the basis that there was no evidence that the Veteran served in Vietnam or was exposed to herbicides.  Evidence considered at the time of the rating decision includes VA treatment records, service medical records, and military records.  The RO also considered a December 2006 reply from the National Personnel Records Center. 

Since the September 2007 rating decision, the Veteran has submitted additional lay statements.  In a June 2010 statement, the Veteran claimed that he was exposed to herbicides while serving as a chemical equipment repairman in Thailand.  At a February 2016 hearing, the Veteran further explained that he was stationed at Korat Thai Air Force Base and used chemical sprayers to spray weeds and the perimeter.  

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's lay statements suggest that he was exposed to herbicides while serving in Thailand.  Therefore, the Veteran's claim will be reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus, type II has been received, to this extent, the appeal is granted.


REMAND

The Veteran contends that his diabetes is due to herbicide exposure in Thailand.  His service personnel records confirm that he served in Thailand from January 1968 to January 1969.  VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 1, sec. H.5.a; VBA C&P Service Bulletin (May 2010). 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible." 

In a January 2011 formal finding, it was noted that the information required to corroborate the Veteran's herbicide exposure in Thailand was insufficient to send to the Joint Service Records Research Center (JSRRC).  However, at the February 2016 hearing, the Veteran provided further information regarding his alleged herbicide exposure.  He testified that was stationed at Korat Thai Air Force Base and used chemical sprayers to spray weeds and the perimeter.  Given the Veteran's lay testimony, the Board finds a remand is necessary to contact the JSRRC in an effort to independently verify the Veteran's exposure to herbicides in Thailand.

The Veteran seeks a higher rating for his service-connected varicose veins and left femur fracture. The Veteran was last afforded a VA examination for these conditions in November 2011.  Since then, he contends that his conditions have worsened.  Specifically, at the February 2016 hearing, the Veteran indicated that his legs swell and that he cannot walk for a distance without falling down.  The Veteran also stated that he uses a cane and a walker.  Therefore, additional VA examinations should be conducted to determine the current status of the Veteran's service connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claim for TDIU is intertwined with the claims for increased rating.  An opinion addressing the Veteran's functional impairment and employability should also be obtained on remand.

At the hearing, the Veteran's representative noted that an August 2014 statement from a private physician indicates that the Veteran's varicose veins have gotten worse.  This statement has not been associated with the claims file.  Since the claims file is being returned it should be updated to include any outstanding treatment records, including any private records from August 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his conditions since October 2013, including any August 2014 statements from the Veteran's private physician.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After records and/or responses received have been associated with the record, send a request to the JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand at Korat Thai Air Force Base.  The JSRRC should be provided with any necessary documentation, to include any relevant service records, the transcript of the Board hearing, as well as any evidence and/or lay statements submitted by the Veteran.  The JSRRC's response should be documented in the record.

3. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected varicose veins and femur.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's conditions.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4. Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (varicose veins, residuals fracture of left femur, and fracture of right fourth metacarpal).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


